Citation Nr: 1819926	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-28 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to recognition as a helpless child for purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1952 to March 1953.  He died in March 2010.  The claimant is the Veteran's surviving daughter, who was born in November 1970.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a the September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied permanent incapacity for self-support for the claimant.  The claimant disagreed with that decision.  See September 2011 notice of disagreement.


FINDING OF FACT

The competent evidence of record does not demonstrate that the claimant became permanently incapable of self-support prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits for the claimant as a helpless child of the Veteran have not been met. 38 U.S.C. § 101(4)(A) (2012); 38 C.F.R. §§ 3.57, 3.356 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. §§ 5103, 5103A.  The required notice was provided to the claimant via letter in June 2010.  The claimant has not identified any defect in this notice or claimed any prejudice as a result.

VA has also fulfilled its duty to assist the claimant in developing her claim.  The appellant's VA and private medical records have been obtained and associated with the claims file.  The claimant has not identified any other outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Legal Criteria, Facts and Analysis

VA dependency and indemnity compensation or death pension benefits are payable to a child of a veteran.

The term child of the Veteran means an unmarried person who is a legitimate child, a legally adopted child, a stepchild who was a member of the Veteran's household at the time of his death, or an illegitimate child, if acknowledged as such by the father (i.e., the Veteran); and is under the age of 18 years; or before reaching the age of 18 years, became permanently incapable of self-support (is a helpless child); or after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23) is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101 (4)(A); 38 C.F.R. § 3.57 .

For purposes of determining eligibility as a claimant, a child must be unmarried and either must be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution. 38 U.S.C. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356. 

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are for consideration.  See 38 C.F.R. § 3.356.  The principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration. In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support. Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

The United States Court of Appeals for Veterans Claims (Court) has held that, in "helpless child" cases, the focus must be on the claimant's condition at the time of his or her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her 18th birthday is not for consideration.  If a finding is made that a claimant was permanently incapable of self-support as of his or her 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id.   

The claimant's birth certificate reflects that she was born in November 1970.  She has also submitted a statement attesting to the fact that she has never been married.  In her October 2013 VA Form 9, substantive appeal, the claimant contended she became permanently incapable of self-support by reason of mental defect prior to attaining the age of 18 years old.  Specifically, the claimant pointed the Board's attention to the fact that she was declared totally and permanently disabled in November 1986 at age 16.  As such, the claimant contended she was unable to be gainfully employed and was incapable of self-support because she lacked the ability to earn a living, and thus qualified as a "child" of the Veteran's (for the purposes of establishing entitlement to VA dependency and indemnity compensation or death pension benefits).

The evidence of record clearly reflects the claimant suffered from a psychiatric disability prior to age 18.  In this regard, she submitted a medical record showing that in June 1988 she was given diagnoses of an adjustment disorder with depressed mood and a personality disorder of the passive depressive type.  

The competent evidence of record does not, however, show that the claimant's psychiatric disability rendered her permanently incapable of self-support prior to attaining the age of 18.  In particular, there is a letter in the record dated September 2002 from the Office of Disability Services at the University of Massachusetts, Lowell, certifying that the claimant was a student with a documented learning disability and that during her tenure as a student with the University, she was granted extended time on tests and quizzes.  Although this letter documents that she had a learning disability, it does not show that the disability was so severe as to render her incapable of self-support prior turning age 18.  

The claimant also submitted in support of her claim documents showing that she applied for a transportation access pass based on that fact that she was an "individual who has a developmental disability and/or psychiatric disability."  Although the professional verification form attached to her application shows that she was noted to have a permanent psychiatric disability, it was also completed in April 2011, when the claimant was 40 years old and well after her 18th birthday.  

Similarly, the record includes a Physicians Certification of Borrowers Total and Permanent Disability record, for the purposes of obtaining a student loan, which certified the claimant suffered from depression and certified the claimant was unable to work and earn money because of an impairment that was expected to continued indefinitely or result in death.  However, the paperwork is dated November 1999, not November 1986 as the claimant contended in her substantive appeal.  Therefore, the claimant was actually 29 years of age when the documentation was signed, not 16 years old.

Finally, the record includes documentation from the Social Security Administration (SSA) which shows that although the claimant applied for disability benefits based on her depression, personality, and learning disabilities, SSA determined in December 2008 that these disabilities were not severe enough to be considered disabling.  

Upon review of the record, the Board finds that there lacks a preponderance of the evidence to support a determination that the claimant was permanently incapable of self-support prior to attaining age 18.  

Therefore, the Board finds that the claimant is not entitled to recognition as the "helpless" child of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  38 C.F.R. § 3.356.


ORDER

Entitlement to recognition as a helpless child for purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years is denied.



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


